DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive.
The argument (pp 9-10) stated that Li does not teach “determining a quantity of first subframes based on a quantity of second subframes and a first parameter”.  
However, Li teaches  “[0058] In this way, by using the reservation interval I.sub.2 as a period, when a SA is sensed within the P.sub.step/I.sub.2 successive periods before a subframe n on which resource selection is performed”  As discussed below in the table, the P.sub.step being the second quantity of subframes, and I.sub.2 being the first parameter.  
“A quantity of first subframes” are P.sub.step/I.sub.2, “when a SA is sensed within the P.sub.step/I.sub.2 successive periods” as taught in Li. 


Specification  (cited per USPGPUB 20190386803
LI et. al, USPBUG 2020059897
First parameter
[0058] That is, the value of the first parameter is included in a value range of the resource reservation interval. The first parameter may be a time such as 20, or represented by a product of a value of a third parameter less than 1 and the second parameter.

[0058] For example, the first parameter is represented in a form of P*R or P*k, where value ranges of k and R are values greater than 0 and less than 1. The third parameter may be R or k, and the second parameter is P.
[0056] supportable reservation interval can be expressed by P.sub.step.Math.k. Wherein, k can be an integer from 1 to 10. In addition, a reservation interval less than P.sub.step can also be supported. For example, k can be ⅕ and/or ½.


[0057] For example, it is assumed P.sub.step is 100, 100 can be exactly divided by the reservation intervals 20 and 50.
Second quantity of subframes. 
[0040] If a value of the resource reservation field is represented by R, and a resource reservation interval is obtained by multiplying R by a value P, it indicates that a resource in an (R*P).sup.th subframe next to a subframe in which the SCI is located is reserved. In the current standard, a value of P is 100.
[0057] For example, it is assumed P.sub.step is 100, 100 can be exactly divided by the reservation intervals 20 and 50.
Third parameter
[0060] a value of k is in (⅕,½,1,2,3,4,5,6,7,8,9,10),
[0056] For example, k can be ⅕ and/or ½.


The amendment and argument also points out that “wherein the first parameter is different than the third parameter.  As listed above, LI does teach that limitation.  
Therefore, the argument are not persuasive because  LI teaches the subject matter cited in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 9, 10, 14, 16, 17, 22, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over LI; Yingyang et al. US PGPUB20200059897 A1	, in view of CHAE; Hyukjin et al. US PUGPUB 20190230643.
Regarding claim 1. (Currently Amended) A method implemented by a first terminal, wherein the method comprises: 
determining a quantity of first subframes (“[0059] the UE successively reserves P.sub.step/I.sub.2 periods to perform resource selection.) based on a quantity of second subframes (Id.  P.sub.step,) and a first parameter, (Id. I.sub.2) wherein the quantity of the first subframes is less than or equal to the quantity of the second subframes, ([0052] For example, it is assumed that the length of the selection window of the UE is 100, and it is assumed that the UE receives an SA transmitted by a UE2 and the SA indicates a reservation interval of 20, the UE2 reserves resources within at most 5 subframes within the selection window.) 
wherein the first parameter is equal to a product of a value of a second parameter and a value of a third parameter that is greater than zero and less than one, ([0056] In the V2X system, a supportable reservation interval can be expressed by P.sub.step.Math.k. Wherein, k can be an integer from 1 to 10. In addition, a reservation interval less than P.sub.step can also be supported. For example, k can be ⅕ and/or ½. )
wherein the first parameter is different than the third parameter, (see [0056] first parameter being the reservation interval I.sub.2, and third parameter being k (⅕ and/or ½.) and 
wherein the third parameter is a restrict resource reservation period parameter that is either preconfigured or is configured by a network-side device (Ibid. The value range of k can be configured by a higher layer.); 
monitoring the first subframes;  (Fig. 3, 301, “Sense, within a sensing window”) 
receiving indication information in the first subframes;  (Fig. 3, 301, [0049] Step 301 (S301): A scheduling assignment (SA) for other user equipments (UEs) is sensed within a sensing window,)
Li does not teach 
determining, according to the indication information, a first resource in the second subframes that is reserved by another terminal; and 
selecting, from remaining resources in the second subframes excluding the first resource, a second resource in the second subframes for the first terminal to send data. 
However, Chae teaches 
determining, according to the indication information, ([0114] First, a PSCCH of a UE that reserves resources with a period of 20 ms is decoded.) a first resource in the second subframes that is reserved by another terminal; (Ibid. Then, the resources are excluded on the assumption that when PSSCH-RSRP of a PSSCH indicated by the PSCCH is greater than a predetermined threshold, the resource exclusion is performed multiple times within a resource selection window.) and 
selecting, from remaining resources in the second subframes excluding the first resource, a second resource in the second subframes for the first terminal to send data. ([0111] … “After excluding the subframes used by the second UE, the first UE can select a subframe for transmitting a PSCCH and then transmit the PSSCH.”)
in order to improve transmission efficiency by avoiding resource collisions. ([0113])
Li and Chae are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of subframe exclusion in Chae in order to improve transmission efficiency by avoiding resource collisions.

Regarding claim 3. Li and Chae teaches The method of claim 1, Li does not teach further comprising determining  the quantity of the first subframes by determining a minimum value of the quantity of the second subframes and the first parameter. 
However, Chae teaches 
determining  the quantity of the first subframes by determining a minimum value of the quantity of the second subframes and the first parameter.  (¶0131, “when a short reservation period is allowed in a specific resource region, all UEs performing resource (re)selection in a corresponding pool may determine a selection window based on the shortest period allowed in the corresponding pool.” See the example described in the same paragraph). 
in order to improve transmission efficiency by avoiding resource collisions. ([0113])
Li and Chae are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of subframe exclusion in Chae in order to improve transmission efficiency by avoiding resource collisions.

Regarding claim 4. Li and Chae teaches The method of claim 3, , and Li teaches 
wherein the third parameter is configured by a network-side device,([0056] The value range of k can be configured by a higher layer.) 
wherein the second parameter is a scale factor,  ([0056] it is possible that P.sub.step100.Math.R, in accordance with the proportion R of the number of subframes available for V2X and the total number of subframes.) and 
wherein a resource reservation interval is based on the scale factor ( [0056] In the V2X system, a supportable reservation interval can be expressed by P.sub.step.Math.k.). 

Regarding claim 9. Li and Chae teaches The method of claim 1, and Li teaches wherein determining the first resource according to the indication information comprises determining the first resource according to a fourth parameter and a target parameter, ([0052] where N is equal to └L/I.sub.2┘ or ┌L/I.sub.2┐. Correspondingly, when the received power of the other UEs exceeds a threshold, in order to avoid the collision between UEs, the resources reserved within the at most N subframes are unavailable) 
wherein the indication information indicates the target parameter, ([0058] SA indicates the reservation interval I.sub.2 ) and wherein the fourth parameter is determined according to the target parameter.  ([0052] it is possible that the other UEs reserve resources on at most N subframes within the selection window of the UE, where N is equal to └L/I.sub.2┘)

Regarding claim 10. Li and Chase teaches The method of claim 9, and Li teaches wherein the fourth parameter is determined by dividing one by the target parameter. ([0052] it is possible that the other UEs reserve resources on at most N subframes within the selection window of the UE, where N is equal to └L/I.sub.2┘)

Regarding claim 14. Li teaches A terminal, comprising: a receiver (Fig. 10, transceiver module 1300) configured to receive indication information in first subframes;   (Fig. 3, 301, [0049] Step 301 (S301): A scheduling assignment (SA) for other user equipments (UEs) is sensed within a sensing window,)
a processor coupled to the receiver ([0082] transceiver module 1300 may be implemented by a processor or a transceiver of the equipment.) and configured to: 
determine a quantity of the first subframes (“[0059] A second processing method is as follows: for the reservation interval I.sub.2, only when the UE senses an SA within last I.sub.2 subframes of a sensing window and the SA indicates the reservation interval I.sub.2, “) based on a quantity of second subframes ([0056] It is assumed that the length of the selection window is equal to P.sub.step,) and a first parameter,  ([0056] reservation interval) wherein the quantity of the first subframes is less than or equal to the quantity of the second subframes, ([0057] For a small reservation interval I.sub.2, I.sub.2 is less than P.sub.step, and I.sub.2 is a divisor of P.sub.step. For example, it is assumed P.sub.step is 100, 100 can be exactly divided by the reservation intervals 20 and 50.
The examiner notes that above paragraphs teaches a sensing window of 20 and/or 50, with a selection window of 100 and a reservation interval of 20 and/or 50) 
wherein the first parameter is equal to a product of a value of a second parameter and a value of a third parameter that is greater than zero and less than one, ([0056] In the V2X system, a supportable reservation interval can be expressed by P.sub.step.Math.k. Wherein, k can be an integer from 1 to 10. In addition, a reservation interval less than P.sub.step can also be supported. For example, k can be ⅕ and/or ½. ) 
wherein the first parameter is different than the third parameter, (see [0056] first parameter being the reservation interval I.sub.2, and third parameter being k (⅕ and/or ½.) and 
wherein the third parameter is a restrict resource reservation period parameter that is either preconfigured or is configured by a network-side device; (Ibid. The value range of k can be configured by a higher layer.); 
monitor the first subframes,;  (Fig. 3, 301, “Sense, within a sensing window”) 
Li does not teach 
determine, according to the indication information, a first resource in the second subframes that is reserved by another terminal; and select, from remaining  resources in the second subframes excluding the first resource, a second resource in the second subframes for the first terminal to send data. 
However, Chae teaches 
determine, according to the indication information, ([0114] First, a PSCCH of a UE that reserves resources with a period of 20 ms is decoded.) a first resource in the second subframes that is reserved by another terminal; (Ibid. Then, the resources are excluded on the assumption that when PSSCH-RSRP of a PSSCH indicated by the PSCCH is greater than a predetermined threshold, the resource exclusion is performed multiple times within a resource selection window.) and 
select, from remaining resources in the second subframes excluding the first resource, a second resource in the second subframes for the first terminal to send data. ([0111] … “After excluding the subframes used by the second UE, the first UE can select a subframe for transmitting a PSCCH and then transmit the PSSCH.”)
in order to improve transmission efficiency by avoiding resource collisions. ([0113])
Li and Chae are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of subframe exclusion in Chae in order to improve transmission efficiency by avoiding resource collisions.

Regarding claim 16. Li and Chae teaches The terminal of claim 14, and Li teaches wherein the quantity of the first subframes is equal to a minimum value of the quantity of the second subframes and the first parameter.  (“[0059] A second processing method is as follows: for the reservation interval I.sub.2, only when the UE senses an SA within last I.sub.2 subframes of a sensing window and the SA indicates the reservation interval I.sub.2, “)

Regarding claim 17. Li and Chae teaches The terminal of claim 16, , and Lin teaches wherein the third parameter is configured by the network-side device, ([0056] The value range of k can be configured by a higher layer.) 
and wherein the second parameter is a scale factor. ([0056] it is possible that P.sub.step100.Math.R, in accordance with the proportion R of the number of subframes available for V2X and the total number of subframes.) 

Regarding claim 22. Li and Chae teaches The terminal of claim 14, and Li teaches 
wherein the processor is further configured to determine the first resource according to a fourth parameter and a target parameter, ([0052] where N is equal to └L/I.sub.2┘ or ┌L/I.sub.2┐. Correspondingly, when the received power of the other UEs exceeds a threshold, in order to avoid the collision between UEs, the resources reserved within the at most N subframes are unavailable) 
wherein the indication information indicates the target parameter, and wherein the fourth parameter is determined according to the target parameter. ([0052] it is possible that the other UEs reserve resources on at most N subframes within the selection window of the UE, where N is equal to └L/I.sub.2┘)

Regarding claim 23. Li and Chae teaches The terminal of claim 22, and Li teaches wherein the fourth parameter is obtained by dividing one by the target parameter. ([0052] it is possible that the other UEs reserve resources on at most N subframes within the selection window of the UE, where N is equal to └L/I.sub.2┘)

Regarding claim 27, 28, 29, 31, and 32. Li and Chae teaches a computer program product comprising processor executable instructions that, when executed by a processor, cause a first terminal to be configured to: perform the method claimed in claim 1, 3, 4, 9 and 10, respectively.  It is rejected for the same reasons as that of claim 1, 3, 4, 9, and 10. 

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Chae as applied to claims 3 and 16 above, and further in view of CHAE; Hyukjin US PGPUB 20190281405 A1 (hereinafter Chae-1405)
Regarding claim 33. Li and Chae teaches The method of claim 3, but Li and Chae does not teach wherein the third parameter is preconfigured.  
However, Chae-1405 teaches 
wherein the third parameter is preconfigured.   ([0099] The value of a scaling factor for each TDD configuration may be indicated through higher layer or physical layer signaling, or it may be preconfigured for UEs.)
in order to improve network latency by lowering the scale factor in PSSCH transmission resource selection ([0098]) 
Li and Chae-1405 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of preconfiguring a scaling factor in Chae-1405 in order to  improve network latency by lowering the scale factor in PSSCH transmission resource. 

Regarding claim 34. Li and Chae teaches The terminal of claim 16, but they don’t teach wherein the third parameter is preconfigured.
However, Chae-1405 teaches 
wherein the third parameter is preconfigured.   ([0099] The value of a scaling factor for each TDD configuration may be indicated through higher layer or physical layer signaling, or it may be preconfigured for UEs.)
in order to improve network latency by lowering the scale factor in PSSCH transmission resource selection ([0098]) 
Li and Chae-1405 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Li with the technique of preconfiguring a scaling factor in Chae-1405 in order to  improve network latency by lowering the scale factor in PSSCH transmission resource. 

Allowable Subject Matter
Claims 8, 21, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                    

/KHALED M KASSIM/Primary Examiner, Art Unit 2468